Citation Nr: 1400559	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-12 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness or as secondary to service-connected sinusitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran had active duty service from July 1984 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2013 and June 2013, the Board remanded the case for further development and it now returns for final appellate review.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in September 2012.  The transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1. The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  The Veteran has a known clinical diagnosis of sleep apnea.

3.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident of service, to include exposure to environmental hazards coincident with the Veteran's service in Southwest Asia, and is not caused or aggravated by his service-connected sinusitis. 



CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2009, sent prior to the initial unfavorable July 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and presumptive basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the April 2009 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With respect to the secondary aspect of the Veteran's service connection claim, the Board notes that the VCAA letter failed to address such theory of entitlement.  This being the case, the VCAA notice as relevant to the secondary aspect of the Veteran's claim was defective. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the secondary aspect of the Veteran's claim based on notice that was provided to him during the course of his appeal.  Specifically, the March 2010 statement of the case provided the Veteran with the provisions of 38 C.F.R. § 3.310 , the regulation governing secondary service connection.  Moreover, the December 2011, May 2013, and October 2013 supplemental statements of the case informed the Veteran that service connection may be granted for a disease or injury that resulted from a service-connected disability or was aggravated thereby.  Such documents further notified him that service connection for sleep apnea as secondary to service-connected sinusitis was denied as the evidence did not show that such was caused or aggravated by such disability.

Moreover, the Board finds that the Veteran had actual knowledge of what was necessary to substantiate his claim of entitlement to service connection for sleep apnea on a secondary basis.  In this regard, in his written statements (to include the submission of internet articles purporting to address the relationship between sinusitis and sleep apnea) and at his September 2012 Board hearing, the Veteran has argued that his sleep apnea is caused or aggravated by his sinusitis.  Therefore, based on the Veteran's own statements, the Board finds that he has demonstrated actual knowledge of the evidence and information necessary to substantiate his claim of entitlement to service connection for sleep apnea on a secondary basis.   

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the secondary aspect of his claim did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1). 

Relevant to the duty to assist, the Veteran's service treatment records, as well as VA and private treatment records, have been obtained and considered.  Additionally, the Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA examinations in December 2010 and March 2013 in order to adjudicate his claim to service connection for sleep apnea.  In the January 2013 and June 2013 remands, the Board concluded that the December 2010 and March 2013 examinations and opinions had deficiencies and ordered addendum opinions that were obtained in August 2013 and October 2013.  The VA physicians in December 2010 and March 2013 performed an examination and offered etiological opinions as to the Veteran's sleep apnea based on an interview with the Veteran, a review of the record, and a full examination.  Additional opinions by a physician in August 2013 and October 2013 followed a review of the record and addressed additional evidence and factors not covered in the earlier examinations.  In aggregate, the combined conclusions addressed the Veteran's lay evidence, internet materials, and included supporting data as well as reasoned medical explanations.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners in this case are adequate to decide the claim.

Additionally, in September 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the September 2012 hearing, the undersigned noted the issue on appeal and the hearing discussion focused on the information and evidence necessary to substantiate the Veteran's service connection claim.  Specifically, the undersigned solicited information regarding the Veteran's in-service experiences that he alleges resulted in his sleep apnea, the type and onset of symptoms, and his contention that his military service caused his disorders or that the disorder is secondary to or was misdiagnosed as service-connected sinusitis.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as the hearing discussion raised a question as to the etiology of his sleep apnea, the Board secured VA examinations and opinions in 2013 in order to address the issue.  Moreover, updated treatment records were also obtained.  Therefore, as a result of the Board's January 2013 and June 2013 remands, all available evidence has been obtained and there is no possibility any additional evidence has been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

As indicated previously, the Board remanded the case for additional development in January 2013 and June 2013.  Specifically, the AOJ was directed to obtain updated VA treatment records and afford the Veteran a VA examination with opinions in order to determine the etiology of his sleep apnea.  Subsequent to the Board's remand, the AOJ obtained VA treatment records dated through March 2013 and afforded the Veteran a VA examination in March 2013 with additional opinions in August 2013 and October 2013 that addressed the Board's inquiries.  Therefore, the Board finds that the AOJ has substantially complied with the January 2013 and June 2013 remand directives such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran served as a U.S. Army anti-aircraft weapons technician with service in the Southwest Asia Theater of operations during the Persian Gulf War from September 1990 to March 1991.  He retired at the rank of Staff Sergeant.  In several written statements and in testimony at a September 2012 Board hearing, the Veteran contended that he experienced snoring, interrupted sleep, and fatigue during active service that continued after service to the present.  He asserted that his obstructive sleep apnea first manifested in service, was misdiagnosed or is secondary to service-connected sinusitis, or is a symptom of an undiagnosed illness caused by exposure to environmental hazards in Southwest Asia.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].   

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Therefore, as the Veteran does not have a diagnosis of a chronic disease as defined by VA regulations, presumptive service connection based on continuity of symptomatology is inapplicable.  

Subject to various conditions, service connection may be granted for a qualifying chronic disability including an undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998).
 
For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection. 
38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).
 
For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 
38 C.F.R. § 3.317(a)(4).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In written statements and hearing testimony, the Veteran reported that he experienced snoring, interrupted sleep, and fatigue during active service, particularly during training exercises and in Southwest Asia when his duties in the field involved constant situational awareness, radio transmission monitoring, and supervision of his troops.  Field conditions often permitted only brief and uncomfortable sleep opportunities.  The Veteran submitted five statements from fellow soldiers dated in May 2009 and one statement from his daughter in September 2012 that reported observations of the Veteran's snoring and irregular sleep.  He testified that he never sought treatment because he did not want to appear to be weak as a noncommissioned officer.  In the alternative, the Veteran has also asserted that this sleep apnea is secondary to his service-connected sinusitis.  In support of this contention, the Veteran has submitted internet articles that appear to indicate that sinusitis or other upper respiratory infections could cause or aggravate sleep apnea.  

Service treatment records are silent for any diagnoses or chronic symptoms of sleep apnea.  The Veteran was treated on occasion for sinusitis and has been granted service connection with a noncompensable rating for that disorder.  He was counseled by clinicians on many occasions to adjust his diet and exercise to correct an overweight condition.  The Veteran is 67 inches in height and entered service at 170 pounds.  Starting in 2000, clinicians measured weight as 190 to 200 pounds and noted that it was "abnormal."  

In December 2008, the Veteran sought to establish primary care at a VA clinic.  The attending physician noted the Veteran's report of difficulty sleeping at night.  On examination, the physician noted an air fluid level in the right maxillary sinus and a retention cyst in the left maxillary sinus, both consistent with sinusitis.  However, nose and throat were within normal limits.  The physician also noted a body weight of 247 pounds and that the Veteran was "...not compliant with meds weight control/obesity."  The physician diagnosed "obesity sleep apnea" and referred the Veteran for a sleep study.  

Three weeks later, a private physician and certified sleep specialist reviewed the data from a sleep study and diagnosed moderate obstructive sleep apnea with severe snoring and disruptive sleep architecture.  The physician advised the use of a continuous positive airway pressure device, weight loss, and restriction on driving an automobile until effectively treated.  The physician made no mention of any aspects of military service or sinusitis as possible causes for the disorder.  

In a January 2009 VA screening examination for service during the Persian Gulf War, the Veteran reported significant sleep difficulties that he believed were caused by sleep apnea and exposure to armaments containing depleted uranium but no other environmental hazards.  

VA outpatient treatment records from September 2004 to March 2013 show continued weight at about 220 to 245 pounds despite clinical advice to control diet and treat hypertension and hypolipidemia.  Clinicians noted that the Veteran declined to follow advice or participate in VA weight loss programs and was often not compliant with medication.  Outpatient records also showed a history of sinusitis but are silent for any treatment for acute symptoms or prescription medication for the disorder in primary care clinical encounters when the symptoms of recurrent sinusitis and nasal congestion would reasonably be reported by the Veteran or observed in examinations.   

In September 2010, the Veteran submitted copies several articles downloaded from commercial internet sites relevant to the causes of sleep apnea.  The articles do not identify the source(s) of the medical information.  The unknown authors list many possible causes including nasal congestion, structure of the nose and throat, gastroesphageal reflux disease, body habitus, asthma, allergies, and fifteen other diseases.  The authors of one article note that sinus infection can cause congestion of nasal passages that leads to a minor case of sleep apnea that resolves when the sinus infection is healed.   

In December 2010, a VA advanced practice nurse (APN) noted a review of the claims file (in a May 2011 report addendum) and accurately summarized the post-service VA medical history including the Veteran's recurrent episodes of sinus pain, headache, nasal congestion, and drainage and the 2008 sleep study and diagnosis of sleep apnea.  On examination, the APN noted a body weight of 240 pounds but no deviated septum, tissue loss, scarring or deformity of the nose, or current infection or nasal congestion.  The APN noted that the posterior oropharnygeal opening to the trachea was markedly narrow and referred to a medical internet site for the information that obesity is the best documented risk factor for obstructive sleep apnea that progressively increases with body mass and associated markers such as neck circumference increases.  The Board accessed the site, reviewed the section relevant to obstructive sleep apnea and noted that the author is a physician.  See http://www.uptodate.com/contents/overview-of-obstructive-sleep-apnea-in-adults?source=search_result&search=sleep+apnea&selectedTitle=1%7E150 (last visited Jan. 2, 2014).  The APN further noted that the information explained that nasal but not sinus congestion was also a risk factor.  The APN did not provide a clear opinion on the Veteran's case nor did he address whether the Veteran's particular sleep apnea was aggravated by recurrent sinusitis. 

As noted above, during the September 2012 Board hearing, the Veteran reported the onset of snoring and irregular sleep in service and particularly during training and combat action in the early 1990s.  He attributed the poor sleep to his demanding military duties and uncomfortable conditions in the field.  He further suggested that the diagnosis of sinusitis in service may have been in error because the symptoms were similar to sleep apnea.   

In January 2013 and June 2013, the Board remanded the claim to obtain additional medical opinions that addressed all the potential etiologies of the Veteran's sleep apnea and the issue of aggravation by service-connected sinusitis.  

 In March 2013, a VA physician noted a review of the claims file and examined the Veteran.  He noted the previous diagnosis of sinusitis and the results of the 2008 sleep study and diagnosis of sleep apnea.  Although the physician did not note any current clinical observations, he noted that the Veteran's sinusitis was asymptomatic since there was no record of treatment since February 2009.  The physician did not complete the section of the report associated with aggravation.  Nevertheless, the physician concluded that the most likely cause for the Veteran's sleep apnea was his increasing body weight and the resulting decreasing size of the posterior hypopharnyx that caused airway obstruction.  He further noted that the treatment records did not show symptoms of sleep apnea after exposure to the environment in Southwest Asia.  

At the Board's direction, another VA physician reviewed the claims file and provided opinions in August 2013 and October 2013.  The Board requested that the reviewer comment on the lay statements of chronic snoring and the internet articles that reported a relationship of sinusitis to sleep apnea.  This physician concluded that environmental hazards did not cause the Veteran's sleep apnea as he found no evidence to support this theory.  He concluded, "More likely than not, sleep apnea is secondary to obesity..."  He further noted that the Veteran had a "large neck and relatively small posterior oropharnygeal passage in addition to the marked obesity."  Regarding the lay statements of snoring, the physician noted that snoring by itself does not equate to sleep apnea because not all snorers have sleep apnea.  Rather, snoring is a consideration for ordering a sleep study.  Finally, the physician acknowledged the materials that reported a greater prevalence of sleep apnea in patients with chronic rhinosinusitis.  However, he noted that in this Veteran's case, the Veteran had sleep apnea and used a positive pressure airway device on a regular basis but there was no record of recurrent sinus infections. 

Based on a review of the record, the Board concludes that service connection for sleep apnea is not warranted on a direct, secondary, or presumptive basis.  As an initial matter, while the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War, he has a known clinical diagnosis of sleep apnea.  Therefore, presumptive service connection based on an undiagnosed illness is not warranted.

Moreover, the Board finds that sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident of service, to include exposure to environmental hazards coincident with the Veteran's service in Southwest Asia, and is not caused or aggravated by his service-connected sinusitis.  In this regard, the Board places great probative weight on the VA examiner's opinions of record addressing the direct and secondary aspects of the Veteran's claim.  As previously discussed, the VA physicians in December 2010 and March 2013 performed an examination and offered etiological opinions as to the Veteran's sleep apnea based on an interview with the Veteran, a review of the record, and a full examination.  Additional opinions by a physician in August 2013 and October 2013 followed a review of the record and addressed additional evidence and factors not covered in the earlier examinations.  In aggregate, the combined conclusions addressed the Veteran's lay evidence, internet materials, and included supporting data as well as reasoned medical explanations.  See Nieves- Rodriguez, supra; Stefl, supra.  As such, they are entitled to great probative weight.  There is no contrary medical opinion of record.

In this regard, while the Veteran, his daughter, and his fellow soldiers are competent and credible to report their observations of the Veteran's snoring during and after service, the Veteran was not diagnosed with sleep apnea until approximately four years after service.  Moreover, the probative VA opinions of record indicate  that snoring alone does not indicate the existence of sleep apnea.  

Furthermore, as relevant to the secondary aspect of the Veteran's claim, the Board acknowledges the internet information submitted by the Veteran and cited by VA physicians that lists chronic nasal congestion among many other symptoms as a risk factor for sleep apnea.  However, the Board places great probative weight on the clinical observations and opinions of VA examiners in 2008, 2010, and 2013.  First, only the examiner in 2008 noted any residuals of a history of sinusitis but none noted any current nasal congestion.  Although the absence of any treatment from 2004 to 2013 does not alone demonstrate the absence of recurrent infections, the Veteran has not reported that he experienced them.  Moreover, if the Veteran had experienced frequently recurring nasal congestion, as he repeatedly saw clinicians regarding other complaints, it would be reasonable for him to seek treatment for it.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Here, the Veteran reported continuous use of a positive airway device to control sleep apnea but no recurrent sinus infections.  Further, the VA physician in 2008 noted that sinus congestion is not necessarily equivalent to clogged nasal passages that increase the risk for sleep apnea.  Although not always stated in detail, the VA physician in March 2013 and the VA physician in August 2013 and October 2013 noted the entire history and considered but rejected both causation and aggravation of sleep apnea by sinusitis because of the absence of chronic nasal congestion. 

The Board places great probative weight on the conclusions of all examiners that the predominant risk factor and cause for sleep apnea in this case is the Veteran's body weight and habitus including the narrowing of the posterior oropharnygeal passage.   Although overweight during and after service, the Veteran has not been diagnosed with a nutritional or metabolic disorder causing the excess weight.  Rather, he was advised by medical providers to reduce weight with diet and exercise and was noted to be noncompliant.  There is no lay or medical evidence that any aspect of military service caused the Veteran to gain weight and develop a body habitus leading to the diagnosis of sleep apnea many years after service.  

Furthermore, neither the Veteran, his daughter, nor fellow soldiers, as lay persons, are competent to render a diagnosis of sleep apnea or provide an etiological opinion on such matter.  In this regard, a diagnosis of sleep apnea requires specialized testing, i.e. a sleep study, and the interpretation of such results.  Additionally, the question of causation of such disorder involves a medical subject concerning an internal physical process, to include the impact of increasing body weight and the resulting decreasing size of the posterior hypopharnyx, extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion, as well as those offered by other lay people in this case, is nonprobative evidence.  See Davidson, supra; Jandreau, supra; Woehlaert, supra.

Therefore, the Board finds that sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident of service, to include exposure to environmental hazards coincident with the Veteran's service in Southwest Asia, and is not caused or aggravated by his service-connected sinusitis.  In reaching this decision the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sleep apnea is denied.   



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


